ESCROW AGREEMENT THIS AGREEMENT made and enteredinto this 1stday of February, 2009, by and between Galileo Group, Inc. whose address is2920 N. Green Valley Pkwy, Suite 424, Henderson, NV 89014 (the “Client”); and the Law Offices of Harold P. Gewerter, Esq. Ltd., whose address is 5440 West Sahara Avenue, Suite 300, Las Vegas, Nevada 89146 (the “Escrow Agent”). WIT N E S SE T H: WHEREAS, the Client has established an escrow account in which up to $100,000 (the “Funds”) may be deposited. Harold P. Gewerter, Esq., Ltd. agrees to serve as Escrow/Placement Agent in accordance with the terms and conditions set forth herein. WHEREAS, the Client and the Escrow Agent desire to enter into an agreement with respect to the above-described escrow. NOW, THEREFORE, in consideration of the foregoing and mutual promises and covenants contained herein, it has been and IT IS HEREBY AGREED as follows: 1.Establishment of Escrow Account. The parties have established an escrow account with the Escrow Agent and the account shall be located at the offices of the Escrow Agent. 2.Deposit into the Escrow Account. All Funds will be deposited in the Escrow Account. The Escrow Account was created and will be maintained subject to the customary rules and regulations of the Escrow Agent pertaining to such accounts. 3.The Escrow Period.
